KILGARLIN, Justice,
dissenting.
I respectfully dissent. Even if the court were correct in its adherence to Barr v. Bernhard, 562 S.W.2d 844 (Tex.1978), this cause would have to be reversed and remanded as to the defendant Charles Bam-mel, Spring’s Director of Transportation.
By its clear language, Tex.Educ.Code Ann. § 21.912(b) is applicable to professional school district employees. Bam-mel’s summary judgment proof does not *616place him in this category. While his affidavit states his job involves the exercise of judgment or discretion, it fails to state his employment requires certification, as mandated by section 21.912(d).
But, I would go further. I would overrule Barr v. Bernhard. The court’s holding in that case was a product of faulty reasoning and conflicts with a majority of other jurisdictions which have followed the prevailing authority that the tort immunity of the school does not preclude liability of professional school employees for their negligence.1 Commentators have also recognized that teachers may be liable to pupils for their negligence.2 It is noteworthy that the court in this cause does not attempt to justify such faulty reasoning. Rather, the court says that because Bern-hard has not been overruled by the legislature, it must be correct. This obeisance to a misguided notion of what constitutes legislative intent is disheartening. When one considers all of the rules operative in the respective houses of the legislature that prevent proposed legislation from even coming to a vote, it cannot be contended that legislative inaction amounts to legislative intent. Nevertheless, such argument is repetitive of the contention made by the dissent in Sanchez v. Schindler, 651 S.W.2d 249, 256 (Tex.1983). However, this court disposed of that thesis by saying “[ijnaction of the legislature cannot be interpreted as prohibiting judicial reappraisal of the judicially created pecuniary loss rule. Bedgood v. Madalin, 600 S.W.2d 773, 780 (Tex.1980) (Spears, J., concurring). '[A] legislature legislates by legislating, not by doing nothing, not by keeping silent.’ Wycko v. Gnodtke, 361 Mich. 331, 105 N.W.2d 118, 121-22 (Mich.1960).”
Moreover, the court is extremely inconsistent in its application of its misguided concept of legislative intent. Almost contemporaneous with the handing down of this opinion is the rendition of the opinion in Crawford v. Coleman, 726 S.W.2d 9 (Tex.1987), wherein this court overruled Deveroex v. Nelson, 529 S.W.2d 510 (Tex.1975). Like this case, both of those cases involved interpretation of statutory language. This court was not deterred in Crawford from giving a new interpretation to Tex.Ins.Code Ann. art. 21.23, although the legislature had over eleven years in which to amend the statute if it were dissatisfied with Deveroex. Yet, the legislature has remained silent. Like Justice Spears in Sanchez, I do not consider legislative inactivity to be legislative intent. All that I ask of my colleagues who do, is that they apply that concept uniformly. If leg*617islative inaction could not save Deveroex, why should it be used to preserve Bern-hard? While I dissented in Crawford, I at least did so by giving support to the logic expressed in Deveroex, which is more than can be said for this court’s silence as to the reasoning of Barr v. Bernhard.
If the court was wrong in Bernhard, we should admit so, rather than reaffirming it simply because seven other jurists reached a different conclusion from what we think right. As Associate Justice Livington Lindsay, speaking for the court, said over a century ago:
Certainly, in all doubtful cases, precedent and former adjudication of what the law may be should have great weight with all courts. But all courts would but sub-serve the interest of society and fulfill the obligations of conscience, by the observance of that remarkable institute of Justinian, so replete with wisdom and so pre-eminently just, in which it is ordered: ‘Let no judge or arbiter believe himself bound to follow official opinions which he holds not to be correct; nor even the judgment of the prefect or other magnates; nor those of the supreme court of prefecture and of other supreme courts; but we commend all our judges to follow truth, justice and law. It does not seem good to us, that if one judge decide wrong, his error should be extended to others. The decision of the judge should be founded on law, and not on precedents.’
Myers v. State, 33 Tex. 525, 542 (1870).
There can be little doubt that the court was wrong in its conclusions as to legislative intent in Barr v. Bernhard. Section 21.912 of the Texas Education Code became law in 1971. Its origin was S.B. 74 introduced by Senator Snelson of Midland. Section two of that bill provided that “no employee of any school district ... shall be personally liable for any act ... which act involves the exercise of judgment or discretion on the part of the employee.” Section three of the bill defined “employee” as including “superintendents, principals, classroom teachers, counselors and other employees of a school district whose employment requires an exercise of discretion.”
The bill was amended in the Senate Education Committee to change “employee” to “professional employee” and add after “judgment or discretion on the part of the employee” the language “except in circumstances where professional employees use excessive force in the discipline of students.” The definition of “professional employee” was changed to read “whose employment requires certification and an exercise of discretion” and to add “supervisors” to the laundry list. After the bill, as amended by the Education Committee, was favorably reported to the Senate, Senator Snelson successfully tacked on two floor amendments, the first one reading “[a]mend committee amendment to S.B. 74, sec. 2, by striking the period at the end of the paragraph following the word ‘students’ and adding the following: ‘or negligence resulting in bodily injury to students’.” That left the bill in the form of the language ultimately adopted.
The general rule in respect to statutory interpretation is that “[cjourts should carefully search out a statute’s intent, giving full effect to all of its terms. ‘But they must find its intent in its language and not elsewhere. They are not the lawmaking body. They are not responsible for omissions in legislation’.” Seay v. Hall, 677 S.W.2d 19, 25 (Tex.1984). However, a different rule attains when the statute is ambiguous. Section 21.912(b) of the Education Code is clearly ambiguous, as was recognized by the court in Bernhard, 562 S.W.2d at 848. Whether it was inartful drafting, or what, it is erroneous to say that one “uses” negligence. If a statute is ambiguous, a court, in interpreting that statute, is justified in looking to legislative intent. Huntsville Independent School District v. McAdams, 148 Tex. 120, 221 S.W.2d 546 (1949).
Fortunately, we have a clear expression of legislative intent in regards to section 21.912(b) in the form of a bill analysis prepared by the House Committee on Judiciary when it considered S.B. 74 after the measure, incorporating the Snelson floor *618amendments, passed the Senate. That bill analysis states that the exception to non-liability of an employee is “where the employee uses excessive force or is negligent ” (emphasis added). The amended Senate version passed the House intact and became law. Yet, the court in Bernhard totally overlooked this important item of legislative history. Instead, it rewrote the statute to in effect read that a professional school employee was not personally liable for acts done except in circumstances where disciplining a student, the employee uses excessive force or his negligence results in bodily injury to the student.
To reach its conclusion, the Bernhard court put great emphasis on the conflict that would exist if liability were imposed upon professional employees for their negligence and the fact that the second Snel-son floor amendment made the statute inapplicable to the operation, use, or maintenance of a motor vehicle. The court said “[i]f the interpretation of subdivision (b) urged by Bernhard were followed, then subdivision (c) would be meaningless since liability for the negligent operation of a motor vehicle would necessarily be covered by the broader provisions of subdivision (b).” 562 S.W.2d at 849. This judicial legerdemain, if unexamined, has initial appeal. However, it is plagued with one major inconsistency. Paragraph (b) of section 21.-912 deals with liability of professional employees to students. Paragraph (c) is an imposition of liability for all school district employees, professional or otherwise, not just as to students, but to the world at large, for their acts of negligence when motor vehicles are involved. As was observed in a Comment, Liability of Public Officials For Their Tortious Acts, 16 Hous.L.Rev. 100, 115 (1978):
This latter provision would be rendered meaningless only if the earlier provision encompassed all negligent activities involving motor vehicles that the latter language covered. That the earlier section does not purport to do, however. By its terms, it empowers only students suffering from negligently inflicted ‘bodily injury’ to recover from official malefactors; by its terms, it declines to regulate personal or property injuries to non-students. In contrast, the latter subsection permits student and non-student alike to recover from officials unreasonably operating, using, or maintaining motor vehicles, whether they sue for personal or property damages.
Thus, it can be readily seen that the motor vehicle exemption is not rendered meaningless by an interpretation that professional school employees are liable for their negligent acts towards students.
Justice Sam Johnson articulated in his dissent in Bernhard many of the arguments that I have presented here, and with the exception of Justice Pope, met with the same lack of success as I have in the convincing of colleagues. Nevertheless, I believe that the court has erred, and therefore I dissent.
RAY and MAUZY, JJ., join in this dissenting opinion.

. See Forgone v. Salvador Union School Dist., 41 Cal.App.2d 423, 106 P.2d 932 (1940): Buzzard v. East Lake School Dist., 34 Cal.App.2d 316, 93 P.2d 233 (1939); Adams v. Klim 239 A.2d 230 (Del.Super.1968); Miller v. Griesel, 261 Ind. 604, 308 N.E.2d 701 (1974); Anderson v. Calamus Com. School Dist., 174 N.W.2d 643 (Iowa 1970); Rose v. Bd. of Education, 184 Kan. 486, 337 P.2d 652 (1959); Cox v. Barnes, 469 S.W.2d 61 (Ky.Civ.App.1971); Prier v. Horace Mann Ins. Co., 351 So.2d 265 (La.App. 3d Cir.1977, writ refd); Brooks v. Jacobs, 139 Me. 371, 31 A.2d 414 (1943); Duncan v. Koustenis, 260 Md. 98, 271 A.2d 547 (1970); Lovitt v. Concord School Dist., 58 Mich.App. 593, 228 N.W.2d 479 (1975), rev'd on other grounds, Galli v. Kirkeby, 398 Mich. 527, 248 N.W.2d 149 (1976); Wire v. Williams, 270 Minn. 390, 133 N.W.2d 840 (1965); Clark v. Furch, 567 S.W.2d 457 (Mo.App.1978); Doktor v. Greenberg, 58 N.J.Super. 155, 155 A.2d 793 (1959); Ostrowski v. Board of Education of Cox-sackie-Athens School Dist., 294 N.Y.S.2d 871, 31 A.D.2d 571 (1968); Drum v. Miller, 135 N.C. 204, 47 S.E. 421 (1904); Wentz v. Deseth, 221 N.W.2d 101 (N.D.1974); Baird v. Hosmer, 46 Ohio St.2d 273, 347 N.E.2d 533 (1976); Hutchison v. Toews, 4 Or.App. 19, 470 P.2d 811 (1970); Guerrieri v. Tyson, 147 Pa.Super.Ct. 239, 24 A.2d 468 (1942); DeGooyerv. Harkness, 70 S.D. 26, 13 N.W.3d 815 (1944); Eastman v. Williams, 124 Vt. 445, 207 A.2d 146 (1965); Crabbe v. County School Bd. of Northumberland Co., 209 Va. 356,164 S.E.2d 639 (1968).


. Comment, Broad Tort Immunity Provided Texas Public Schools and Public School Personnel: A Reappraisal, 16 Tex.Tech L.Rev. 515 (1985); Comment, Professional School Employees — The Privileged Class?, 19 S.TexA.J. 664 (1978); Seitz, Legal Responsibility Under Tort Law of School Personnel and School Districts as Regards Negligent Conduct Toward Pupils, 15 Hastings L.J. 495 (1964); Teacher’s Liability for Pupils Injuries — Duty of Supervision, 19 Main L.Rev. Ill (1967); Proehh, Tort Liability of Teachers, 12 Vand.L.Rev. 723 (1959); Ripps, Tort Liability of the Classroom Teacher, 9 Akron L.Rev. 19 (1975); Vacca, Teacher Malpractice, 8 U.Rich.L. Rev. 447 (1974); Schools and Teachers — Tort Liability in Our Changing Society, 8 U.Kan.L. Rev. 124 (1959).